Citation Nr: 1741300	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for renal condition.

4.  Entitlement to service connection, to include on a secondary basis, for coronary artery disease (CAD), status post coronary artery bypass graft, to include as due to herbicide exposure.

5.  Entitlement to service connection, to include on a secondary basis, for depression.

6.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

7.  Entitlement to a disability rating greater than 10 percent for service-connected tinnitus.

8.  Entitlement to an earlier effective date for service-connected tinnitus.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2013, September 2014, April 2015, and January 2017 of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed below, the issues of entitlement to service connection for depression and CAD have been granted.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether the Veteran's depression has been aggravated by service-connected bilateral hearing loss.

2.  The competent evidence of record is at least in equipoise as to whether the Veteran's CAD has been aggravated by the service-connected depression.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for depression, secondary to bilateral hearing loss, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria to establish service connection for CAD, status post coronary artery bypass graft, secondary to depression, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Regarding the issues of entitlement to service connection for depression and CAD, in view of the grants, VCAA discussion is not needed, whereas any notice of development deficiency would be harmless error, to include the lack of attempts to obtain SSA records.

Secondary Service Connection

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Depression

The Veterans contends his currently diagnosed depression is the result of his service-connected bilateral hearing loss.  Specifically, the Veteran stated his service-connected bilateral hearing loss caused difficulties in professional and social settings, which contributed to his depression.  For the reasons that follow, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for depression is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In a November 2011 VA audiological examination, the Veteran reported that due to his bilateral hearing loss, he had difficulty with speech and understanding in most listening environments.  He stated that when he worked in real estate, he had difficulty understanding discussions in meetings and that he continued to have difficulty with understanding in noise.  

In a December 2011 correspondence, the Veteran reported that his hearing loss had affected him socially and occupationally.  Specifically, the Veteran stated that he had made costly mistakes due to his hearing loss causing him to miss important details and conversations.  He also reported that he found himself avoiding meetings and group discussions.  He also reported that when people realized he did not hear well or if they saw his hearing aids, people tended to yell at him or treat him differently as if he was less intelligent.  He also indicated that he had become a "loner" due to his hearing loss since it was hard for him to communicate with other people or groups.  He stated he avoided interactions with other people and groups and tended to do most things by himself.  He stated that he was not a "loner" at heart but had become that way due to his hearing loss.  He also stated he loved music but would get frustrated and avoided it unless he had headphones.  He also reported that he watched little television.  

In a May 2013 statement in support of the claim, the Veteran reported that due to his hearing loss and tinnitus, he could not follow conversations in a group and that his hearing aid did not work well.  

In a June 2013 statement in support of the claim, the Veteran's spouse reported that in the 25 years that she had known the Veteran, his significant hearing impairment had adversely affected their lives.  She stated that the Veteran rarely interacted in social situations because he could not hear what was being said and was unable to participate in conversation.  She stated their family was always frustrated because he constantly asked them to repeat themselves.  She stated the Veteran rarely watched television or movies on the television because he could never hear the dialogue correctly and it was frustrating for him.  She indicated that apart from difficulty in being able to work due to his hearing loss, the Veteran had shown signs of sadness and depression.  

VA treatment records in 2013 have noted the Veteran's complaints of persistent depression for about five years.  A June 2013 VA treatment record noted the Veteran's diagnosis of depressive disorder not otherwise specified (NOS).

In a February 2015 VA mental disorders disability benefits questionnaire (DBQ), the examiner, after review of the Veteran's claims file and in-person examination, opined that the Veteran's bilateral hearing loss more likely than not aggravated his depressive disorder.  The examiner noted the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner noted the Veteran had been married to his second wife for twenty years and had four adult children.  The examiner noted the Veteran kept his struggles to himself and was socially isolated and withdrawn.  During examination, the Veteran detailed great ongoing difficulty with his symptom pattern and that he could no longer enjoy the simplest of activities.  The Veteran denied personal mental health history prior to the military and that he had used mental health medications in the past but did not continue the medications when there were no resulting improvements.  The Veteran reported that he saw a VA doctor as needed and reported he had attended therapy in the past.  The Veteran admitted to self-medication with alcohol in the past and denied participation in any VA chemical dependency treatment programs.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted the Veteran endorsed symptomatology of depression as he was vague with response, was suspicious, and seemed rather paranoid when speaking to the examiner.  The examiner noted the Veteran seemed cautious.  

After examination, the examiner diagnosed depressive disorder secondary to medical condition and reiterated the Veteran's remarks that it was difficult for him to hear others, to understand and participate in conversations because he did not know what they were talking about, that he was a loner.  The examiner noted the Veteran's near-continuous depression and anxiety symptomatology were not present prior to his military service and that his debilitating depression had caused a remarkable decline in his quality of life.  The examiner noted the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his depressive disorder secondary to medical condition.  The examiner noted the Veteran's remarks that he tried to sell real estate but because he could not hear, he was not able to do it and he could not earn a living.  The examiner opined that the Veteran's bilateral hearing loss caused the depressive disorder.  The examiner cited to medical literature detailing connections between medical and psychiatric difficulty.  The examiner also cited to the Veteran's lay statements in November 2011 and in the November 2011 VA audiological examination, and lay statements from the Veteran's wife, in forming the opinion that the Veteran's bilateral hearing loss more likely than not aggravated his depressive disorder.  The examiner also included an extensive curriculum vitae (CV) detailing her experience as a psychologist.

In a January 2017 VA audiological examination, the Veteran reported that due to his bilateral hearing loss, he did not watch a lot of television since he could not understand it.  He also reported that he frequently misunderstood speech, especially in group situations and had arguments with his family because of it.  

The Board finds the February 2015 examiner's opinion probative and affords it significant weight.  The examiner's opinion was offered based on an in-person examination, full review of the medical record, and consideration of the Veteran's assertions.  Additionally, the examiner's opinion is based on the application of sufficient facts and data to reliable principles and methods.  Further, the examiner's opinion provides specific conclusions and precise reasons for the statements.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary medical opinion in the record.  Thus, the February 2015 opinion stands unchallenged as competent and probative medical evidence on the crucial question of medical nexus.

As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that the Veteran's depression has been aggravated by his service-connected bilateral hearing loss.  Therefore, service connection is warranted for aggravation of depression.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

CAD

The Veterans contends his coronary artery disease (CAD), status post coronary artery bypass graft has been aggravated by his depression.  

An October 2012 private treatment record noted a cardiac catheterization report.  The report noted the Veteran presented with an abnormal cardiolite stress test and decreased exercise tolerance and exertional dyspnea.  The report noted the following conclusions: dense calcification of the left and right coronary systems; severe left main and 3-vessel coronary artery disease, diffuse in nature; paroxysmal ulceration of the right coronary artery with severe diffuse disease and densely calcified affecting its entire proximal, mid and distal portion with subtotal occlusions; chronic total occlusion of the ostium of the posterior descending artery of the right coronary artery; severe calcified stenosis of the ostium, proximal and mid left anterior descending artery; calcified stenosis of the proximal and mid circumflex; significant disease of the ostial and proximal portion of the left main, a large vessel; and reduced left ventricular systolic function with an estimated ejection fraction about 50 percent.

A January 2013 private treatment record noted a diagnosis of CAD as well as the Veteran's coronary artery bypass graft in October 2012.  

VA treatment records from February 2013 to 2016 confirm the Veteran's October 23, 2012 quintuple coronary artery bypass graft and confirm the Veteran's diagnosis of CAD, status post coronary artery bypass graft.

In a March 2017 private medical opinion, the reviewing examiner noted a review of the claims file and opined that it was as likely as not that the Veteran's depressive disorder was a major contributor to the Veteran's coronary artery disease.  The examiner explained that medical research had shown that depression and CAD have a bidirectional relationship meaning depression is an independent risk factor for CAD and its complications and CAD can cause depression.  The examiner further elaborated that one important mechanism that may explain the association between depression and CAD was hyperactivity of the noradrenergic system where sympathetic outflow is increased in depressed patients as compared to non-depressed patients through negative stress effects of catecholamines on the heart, blood vessels, and platelets.  The examiner stated that depression can affect the hypothalamic pituitary-adrenocortical axis and studies suggest depression causes the hypothalamus to release corticotropin releasing factor which increases the levels of cortisteroids which may trigger atherosclerosis and hypertension.  The examiner referenced the October 2012 VA cardiac catheterization report that noted the Veteran had hypertension and chronic renal insufficiency with an abnormal cardiolite stress test and decreased exercise tolerance with exertional dyspnea.  The report also showed dense calcification of the left and right coronary artery systems, severe left main and 3-vessel CAD, ulceration of the RCA with severe diffuse disease, chronic total occlusion of the ostium and ejection fraction of 50 percent.  After a review of the Veteran's claims file and given the known bidirectional relationship between depression and CAD and the fact that there are several patho-physiologic mechanisms which link these diseases, the examiner opined that it was as likely as not that the Veteran's depressive disorder substantially and materially contributed to the CAD and chronically aggravated the cardiac symptoms.  

The Board finds the March 2017 examiner's opinion probative and affords it significant weight.  The examiner's opinion was offered based on full review of the medical record.  Additionally, the examiner's opinion is based on the application of sufficient facts and data to reliable principles and methods.  Further, the examiner's opinion provides specific conclusions and precise reasons for the statements.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary medical opinion in the record.  Thus, the March 2017 opinion stands unchallenged as competent and probative medical evidence on the crucial question of medical nexus.

As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that the Veteran's CAD has been aggravated by his now service-connected depression.  Therefore, service connection is warranted for aggravation of CAD, status post coronary artery bypass graft.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for depression is granted.

Entitlement to service connection for CAD, status post coronary artery bypass graft, is granted.


REMAND

The record shows that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits from approximately 2009.  See March 2012 SSA Inquiry.  The Veteran's record does not contain any records from SSA and it does not appear any attempt to obtain those records has been made.  See August 2013 Report of General Information.  VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  As it is reasonably possible that the records relate to the Veteran's remaining issues on appeal, they must be obtained prior to adjudication.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  Accordingly, on remand, the AOJ should attempt to obtain all available SSA records.

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the remaining issues on appeal because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Then, readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


